DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the election filed 11/18/2021. 
Claims 1-14 are pending. Claims 8-14 are withdrawn.
Election/Restrictions
Applicant’s election without traverse of Group 1, claims 1-7 in the reply filed on 11/18/2021 is acknowledged.
Claims 8-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the fractionator and the VRU. Claims 2-7 depend from claim 1 and are rejected for the same.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 3, 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schultz (US 20080081937) in view of Freire Sandes (US 20140034551).
With respect to claim 1, Schultz teaches a catalytic cracking system configured for olefins production where the system comprises: 
a reactor/regenerator (0025) adapted to receive a feed and comprising a product stream (0025; 0014); the present claims are directed to an apparatus. While the specific feed and product steams define process limitations and this is an apparatus claim, Schultz teaches processing a heavy oil including vaccum gas oil to produce a product stream comprising light and heavy paraffinic hydrocarbons, naphthenic, aromatics, and olefins (0014-0016).
a main fractionator configured for receiving and fractionating the product effluent (0014; 0032), a series of line for withdrawing products including gases (including fuel gas and C3/4 and light naphtha), a heavier naphtha side product stream, and a fractionator liquid product (0032-0033; 0036). 
a separation system which includes a stripper, debutanizer, and naphtha splitter (0040-0043) which may be a dividing wall separation column for receiving the naphtha effluent (0014; 0043+) the DWC separates aromatics-free C5/C6- and aromatic hydrocarbons for sending to a cracking reactor (0014;0048) and a product feed to the primary absorber (0036; 0043).
a primary absorber (0036) receiving the liquid from the high-pressure separator or divided wall column (0036).
a gasoline blending zone for blending the heavy fraction (0015; 0049).
Schultz teaches cracking C5/C6 product to form a cracked olefin effluent that comprises C2/C3 olefins (0014; 0015). Schultz does not expressly teach wherein the aromatics-free C5/C6-rich product stream is cracked in the upstream FCC reactor/regenerator. 
In analogous art, Freire Sandes teaches an FCC system which includes product separation and recycle line for sending the naphtha back to the FCC reactor for cracking (0048; 0113).  It would have been obvious to one of ordinary skill in the art at the time of filing to send the C5/C6 stream of Schultz to the upstream reactor as taught in Freire Sandes to allow the desired cracking of Schultz.
With respect to claim 2, 3, 5 and 6, where the naphtha splitter column or DWC further comprises a bottoms product stream which may be directed to further processing or product recovery as desired (0046). Note the apparatus claim only claims the product stream and not , the hydrotreating unit. Schultz teaches the bottoms product stream which may be passed to blending zone or other processing or product recovery unit (0046-0049). Thus, Schultz teaches a bottoms stream which is capable of being directed to a hydrotreating unit.
Claims 4 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schultz (US 20080081937) and Freire Sandes (US 20140034551) as applied to claim 1, further in view of Van Der Sluis (US 6,504,038).
With respect to claim 4 and 7, Schultz teaches a stream of C3-4 from the debutanizer 270 are taken overhead and passed for further treatment or processing by means known in the art (0041). Van Der Sluis teaches processing a debutanized overhead stream in a depropanizer to produce “where it is separated into butane stream 23 and a C3 stream 24, mainly consisting of propane and propene” (Figure 2; col. 4, line 36+). Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to send an overhead C3/C4 product stream to a depropanizer as taught in Van Der Sluis to further separate the debutanizer overhead product. 
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on (571)272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDI M DOYLE/            Examiner, Art Unit 1771